Citation Nr: 0105625	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  97-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for incomplete paralysis 
of the right ulnar nerve, status post fracture dislocation of 
the fifth metacarpal with post traumatic arthritis, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1989 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim for 
an increased rating for his service-connected right hand 
disorder.  

The Board notes that in March 2000, following a VA 
examination, a hearing before an RO hearing officer, and the 
RO's receipt of several treatment records from private 
physicians, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
right hand disorder from 30 percent to 40 percent disabling.  
In a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran seeks a rating in excess of 
40 percent rating for his right hand disorder.  Therefore, 
the issue of an increased rating for incomplete paralysis of 
the right ulnar nerve, status post fracture dislocation of 
the fifth metacarpal with post traumatic arthritis remains in 
appellate status.

Although the veteran also perfected a timely appeal to the 
RO's April 1997 denial of his claim for a total rating for 
compensation based on individual unemployability due to a 
service-connected disability, he subsequently stated during a 
December 1999 hearing before an RO hearing officer that he  
was working full time, and wanted to withdraw the issue of 
entitlement to individual unemployability.  As that issue has 
validly been withdrawn pursuant to 38 C.F.R. § 20.204(a),  
the issue of entitlement to a total rating for compensation 
based on individual unemployability due to a service-
connected disability is not before the Board at this time.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.
 
2.  The veteran's right hand disorder is manifested by mild 
arthritis in the right hand with decreased range of motion of 
the fingers and wrist, and pain and stiffness on exertion.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's incomplete paralysis of the right ulnar nerve, 
status post fracture and dislocation of the fifth metacarpal 
with post traumatic arthritis, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.71a, Diagnostic Code 5010, 4.124a, Diagnostic 
Code 8516 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased disability rating for 
his service-connected incomplete paralysis of the right ulnar 
nerve, status post fracture dislocation of the fifth 
metacarpal with post traumatic arthritis.  Before addressing 
the merits of this issue, the Board notes that on November 9, 
2000, the President signed into law the "Veterans Claims 
Assistance Act of 2000", Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter 
VCAA or "Act"), that substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999 to November 9, 2000).  
Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Although the RO did not have an opportunity to review the 
claim under the VCAA, a substantial body of lay and medical 
evidence was developed with respect to the veteran's claim, 
and the RO's statements and supplemental statements of the 
case clarified what evidence would be required to establish 
entitlement to a higher rating. The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, including a hearing before 
the undersigned member of the Board.  Consequently, the Board 
concludes that no further notice is necessary before a 
decision on the merits.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); V.A.O.G.C. Prec. 16-92, para. 16 (57 
Red. Reg. 49,747 (1992)) (if the appellant has raised an 
argument or asserted the applicability of a law or case law 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised).

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, § 3(a) (to be codified at 38 U.S.C. 
5103A(d)).  The VA orthopedic compensation examination 
performed in May 1999 (with subsequent Addendum), as will be 
discussed, satisfied this obligation.  The Board finds that 
this examination and Addendum provide sufficient information 
regarding the veteran's medical history, clinical findings 
and diagnoses from which the Board can reach a fair 
determination.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an increased rating for his right 
hand disability. 

Generally, VA disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2000).

I.  Factual Background

The veteran originally injured his right hand in service in 
September 1989, when he slipped in a shower and landed on his 
ulnar knuckles.  At that time, he was diagnosed with a 
fracture dislocation at the base of the fifth metacarpal of 
the right hand.  However, this fracture healed in malunion, 
and in March 1990 the veteran underwent an arthrodesis of the 
right fifth metacarpal to the hamate, with a distal radius 
bone graft.  

The veteran underwent both a VA hand, thumb, and fingers 
examination and a VA peripheral nerves examination in January 
1994.  Following the hand, thumb, and fingers examination, 
the examiner diagnosed minimal sensory neuropathy of the 
distal right ulnar nerve, and an old healed fracture of the 
right 5th metacarpal with minor mal-alignment.  He also 
diagnosed a possible healed fracture of the right ring and 
little finger, by history, and possible minimal post 
traumatic arthritis.  The examiner who performed the VA 
peripheral nerves examination stated that the findings were 
insufficient to diagnose any neurological disease.

Both VA medical records and injury reports from the veteran's 
employer, the United States Postal Service, indicate that the 
veteran injured his right wrist in July 1996 while picking up 
a package.  A VA x-ray of the veteran's right wrist taken a 
few days later showed a normal study, with no evidence of any 
fracture, dislocation, or soft tissue injury.  Similarly, VA 
nerve conduction studies of the veteran's right ulnar nerve 
conducted less than one month after this injury did not show 
any abnormality.  Specifically, the examiner stated that 
"[t]he nerve conduction studies in the right ulnar nerve are 
completely normal.  There is no objective evidence of 
denervation in the ulnar innervative musculature on the 
right, though the voluntary efforts that this patient expends 
are somewhat limited."

The veteran's claims file contains extensive VA outpatient 
treatment notes from the time of this injury to the present, 
with various diagnoses of right hand and wrist pain and 
arthritis.  Various examiners questioned whether the veteran 
was exerting full effort on testing and whether his reported 
symptoms were exaggerated.  For example, in August 1996 an 
examiner diagnosed right hand/wrist pain with normal EMGs, 
"patient with multiple disability papers, suspect some 
secondary gain."  A treatment record in November 1996 also 
indicates a diagnosis of "questionable secondary gain," and 
a treatment record later that month noted that, following 
testing of grip and pinch measurements, the "patient does 
not appear to be giving his best effort on testing 
procedures, therefore testing is unreliable."

In September 1996, the veteran again underwent a VA hand, 
thumb, and fingers examination and a VA peripheral nerves 
examination.  At the time of the hand, thumb, and fingers 
examination, physical examination of the total muscle mass of 
the right hand showed a very minimal diminution as compared 
to the left hand.  The wrists were equal.  The veteran 
complained of pain on flexing and extending the ring and 
little finger on the right, and complained of pain on any 
mobility of the wrist.  There was no crepitation.  Palpation 
of the hand revealed some enlargement of the proximal 2/3rds 
of the right fourth metacarpal bone.  There was positive 
Tinel's sign at the right wrist.  He was able to fully extend 
the right thumb and all four fingers, he flexed the thumb 
normally, and fingers were flexed and tips were brought to 
the midline of the palm.   He was able to oppose the tip of 
the thumb to the tip of each forefinger.  There was minor 
impairment in skilled use and pinch strength with the thumb 
to the tip of the forefinger and thumb to the tip of the 
middle finger and marked weakness in pinch strength and 
skilled use of the tip of the thumb to the tip of the ringer 
finger and tip of the little finger.  Range of motion of the 
right wrist revealed palmar flexion to 45 degrees, 
dorsiflexion to 40 degrees, ulnar deviation to 15 degrees, 
and radial deviation to 30 degrees.  X-rays of the veteran's 
right wrist were reportedly normal.  

Following these examinations, the examiner diagnosed a remote 
past history trauma of the right hand, reportedly a fracture 
dislocation of the proximal fourth or fifth metacarpal or 
both, status postoperative open repair, recent.  He also 
diagnosed a history of a recent reinjury, reportedly a tendon 
strain or tendonitis, occurring on the job at the local post 
office.  The examiner stated that since that time the veteran 
had had frequent repeated pain with evidence of impairment of 
function.  Finally, the examiner diagnosed limited mobility 
of the right wrist of undetermined etiology, with changes 
highly suggestive of carpal tunnel syndrome.  

At the time of the VA peripheral nerves examination, 
conducted by the same examiner who performed the hand, thumb, 
and fingers examination, the veteran offered many of the same 
complaints, and the examiner noted similar examination 
findings.  The diagnoses were old right wrist and hand 
trauma, status post open repair, with changes highly 
suggestive of carpal tunnel syndrome, and right ulnar 
neuropathy, atypical, starting at approximately the right 
midforearm level.  He indicted that EMG and nerve conduction 
studies were normal (the Board notes that a separate document 
indicates that the veteran failed to report for an MRI 
scheduled for October 1996).  The examiner noted that the 
veteran had had some persistent symptoms since his original 
injury in 1989 but had adjusted well and was physically 
rehabilitated to the point that he was working full time as a 
city route carrier for the local post office.  He further 
noted that the veteran had been unable to continue in that 
capacity since the time of the July 16, 1996 reinjury.  In an 
addendum to this report, the examiner stated that "[a]fter a 
careful study and review of history, complaints, findings on 
exam and special studies, it is apparent that the veteran has 
complaints far beyond anything that can be justified.  His 
'pain' if any is greatly exaggerated."

In January 1997, the veteran underwent a fusion with bone 
graft of the right hand.  Wires were placed over the fifth 
metacarpal into the fourth for stability.  Treatment notes 
indicate continuing complaints of extreme right hand pain 
following this procedure.

The veteran again underwent a VA hand, thumb, and fingers 
examination in October 1998.  At that time, physical 
examination revealed 2+ tenderness throughout the right 
wrist.  There was decreased functional dexterity in that he 
was unable to touch his thumb to his fourth or fifth fingers, 
and grip strength was 1+ on the right.  There were no gross 
abnormalities of the joints.  There was no evidence of muscle 
wasting, sensation to light touch was intact, and motor 
findings appeared to be intact except as noted.  The examiner 
diagnosed wrist pain with minimal arthritis and ulnar 
neuropathy.  In an addendum to this report, the examiner 
noted that a subsequent MRI of the veteran's right wrist had 
come back normal, and an x-ray had shown mild arthritic 
changes.

In April 1999, the veteran sought treatment at Pain Care 
Consultants.  At that time, the examiner noted that the 
veteran had sustained a work injury on July 16, 1996, at 
which time he felt a sharp pain radiate into his right wrist 
and hand while removing a package from his mailbag.  The 
veteran indicated that he was told he had a sprained wrist, 
and subsequently underwent surgery in 1997.  However, he 
reportedly had not improved since that time, and had 
subsequently been told he had carpal tunnel syndrome, 
osteoarthritis, and tendonitis.  On examination, there was 
moderate restriction to flexion extension of the right wrist 
and mild extension restriction to pronation/supination of the 
right forearm.  There was allodynia present in the wrist and 
hand.  Well-healed surgical scars were present.  Radial 
pulses were present bilaterally.  The veteran was able to 
make approximately 80 to 90 percent fist closure with the 
right hand.  The diagnosis was complex pain syndrome, right 
upper extremity, possible sympathetic pain component.

In December 1999, the veteran testified at a hearing before 
an RO hearing officer that he had pain on any movement of the 
hand or fingers.  He stated that he was unable to make a fist 
due to pain, and that he had extreme difficulty writing, 
dressing, and gripping objects.  The veteran indicated that 
he worked as a mail carrier until July 1996, at which time he 
reinjured his right hand while picking up a package from his 
mail bag.  He said the injury was diagnosed as a wrist 
sprain, and that it required surgery in January 1997.  At the 
request of the veteran's representative, the hearing officer 
indicated that he would ask that the veteran be scheduled for 
a VA examination in order to determine the current level of 
disability of the veteran's right hand disorder.

Therefore, in late December 1999 the veteran again underwent 
a VA peripheral nerves examination.  He complained of pain in 
the right hand at a level of 10 on a scale of 1 to 10.  He 
described a severe burning-type pain which shot up into his 
hand with any movement of the fingers.  He also complained of 
numbness of the right hand and the right elbow.  He stated 
that he could not write with his right hand, and was unable 
to hold or pick up any objects with that hand.  He stated 
that weather changes and any movement increased his pain, and 
that when the weather was cold his hand and wrist froze up 
such that he could not move them at all.

On physical examination, there was no muscle wasting noted in 
the left or right hand.  Range of motion testing of the right 
wrist revealed dorsiflexion from zero to 8 degrees, palmar 
flexion from zero to 25 degrees, radial deviation from zero 
to 6 degrees, and no ulnar deviation.  The veteran complained 
of severe pain with all range of motion testing.  

As to the fingers, range of motion of the 
metacarpointerphalangeal joint of the thumb was from zero to 
80 degrees, the index finger zero to 50 degrees, the middle 
finger zero to 53 degrees, of the ring finger zero to 55 
degrees, and of the little finger zero to 50 degrees.  Range 
of motion of the distal interphalangeal joint of the index 
finger was from zero to 60 degrees, the middle finger from 
zero to 60 degrees, the ring finger from zero to 60 degrees, 
and the little finger was from zero to 50 degrees.  Range of 
motion of the proximal interphalangeal joint of the thumb was 
from zero to 60 degrees, the index finger from zero to 50 
degrees, the middle and ring fingers from zero to 55 degrees, 
and of the little finger was from zero to 62 degrees.  The 
veteran complained of severe pain on all range of motion 
movements and with spreading of the fingers greater than 25 
degrees.

The veteran was unable to lift any object of any size from a 
table with his right hand.  He displayed no grip strength at 
all.  On monofilament touch testing, the examiner noted an 
inconsistency in that the veteran complained of severe pain 
over the scar on the dorsal aspect of the right hand below 
the index finger on palpation, yet was unable to perceive the 
touch of the monofilament at all.  Otherwise, the veteran was 
unable to perceive monofilament testing to the dorsal aspect 
of the right hand thumb, but was able to perceive touch to 
the index, middle, ring and little fingers beyond the 
metacarpointerphalangeal joint.  He was unable to perceive 
monofilament testing to the entire palmar aspect of the hand 
and wrist, although the examiner noted that the veteran had 
dry thickened callus on those areas.  The examiner diagnosed 
a verbal history of severe pain and complete loss of function 
of the right hand without any evidence of muscle wasting.  
The examiner included a copy of a private examiner's bone 
scan, which was normal.  

The examiner noted that an MRI, tomogram, and right wrist x-
rays would be included with the examination report.  The 
Board observes that these attachments included the report of 
a VA nerve conduction study conducted in August 1996, which 
was "completely normal"; tomograms of the veteran's right 
wrist taken in December 1996, which showed that the osseous 
structures of the veteran's right wrist were satisfactory, 
although the median portion of the 5th metacarpal base was 
not clearly defined so the possibility of an arthritic spur 
in that area could not be "totally excluded"; a VA x-ray 
report dated in October 1998, which showed mild arthritic 
changes of the right wrist and -3 ulnar variance; a VA MRI 
report dated in November 1998 which showed normal findings; 
and the VA operation report dated in January 1997 which 
indicated that a fusion bone graft of the veteran's right 
wrist was performed. 

A progress report dated in September 2000 from Orthopedic 
Specialists of Louisiana shows that the veteran presented 
with ongoing complaints of pain, soreness, and swelling in 
the right wrist.  This report shows that the date of the 
injury being treated was "7/16/96," the date of the 
veteran's on-the-job reinjury.  Examination revealed 
tenderness over the dorsum of the wrist, some crepitance, and 
some restricted range of motion.  The examiner recommended 
that the veteran continue to take medications and continue 
with light duty restrictions.  The examiner also discussed 
the possibility of future metacarpal arthrodesis for 
treatment of pain.

In November 2000, the veteran testified at a Travel Board 
hearing before the undersigned Board Member.  His 
representative contended that the veteran could not pick up 
anything with his right hand, could not extend his fingers, 
and could not abduct or adduct any of the fingers or his 
thumb.  He stated that the veteran's ring and little fingers 
were starting to contract in a Griffin-claw deformity.  The 
veteran stated that he was unable to use his right hand at 
all, and that he had been on permanent limited duty at his 
job with the U.S. Postal Service since August 1996.  He 
testified that he was not allowed to lift anything at work, 
although he noted that his disability claim at work had been 
denied.  He indicated that he used to work as a mail carrier, 
but now mostly answered the telephone.  He testified that his 
hand was essentially completely paralyzed, and that he was 
unable to perform actions such as carrying groceries, playing 
baseball or basketball, wash his car or work in the yard.  He 
indicated that his hand and wrist were painful essentially 
all the time.  He also stated that he first noticed that his 
ring and little fingers began to draw in following his 
January 1997 surgery.  He also indicated that four out of 
every five days he felt as if he could not go to work, but he 
made himself get up and go because he knew he would be 
harassed if he did not go.  

II.  Analysis

The veteran's right hand disorder has been evaluated as 40 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
DC 5010, pursuant to which the severity of traumatic 
arthritis is evaluated, and 38 C.F.R. § 4.124a, DC 8516, 
which pertains to the severity of paralysis of the ulnar 
nerve.  As the evidence indicates that the veteran is right-
handed, the rating levels for the major hand are for 
application.  

Under DC 5010, traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  DC 5003, in turn, 
contemplates that the severity of degenerative arthritis, 
established by x-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  Under DC 8516, a 
40 percent rating is warranted for severe incomplete 
paralysis of the ulnar nerve.  A 60 percent rating is 
warranted if such paralysis is complete, with the "griffin 
claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened.  

A review of the evidence  as previously discussed reveals 
that while the veteran clearly suffers from a service-
connected ulnar nerve problem, he also sustained a post-
service, nonservice-connected injury to that hand which has 
increased his overall right hand symptomatology, and indeed 
has recently required surgical intervention.  In this regard, 
the Board would normally be required to separate out the 
symptoms stemming from the veteran's service-connected 
disability from those which stem from his post-service on-
the-job injury.  However, in this case, the Board finds that 
it need not attempt to do so, since there is no medical 
evidence that the veteran has complete paralysis of the ulnar 
nerve, or any of the criteria described for a 60 percent 
rating under DC 8516.  

Even though the veteran contends that his hand is essentially 
frozen and unusual, and thus manifests the equivalent of a 
griffin claw deformity, the Board notes that all medical 
testing has shown that the veteran has some motion in all of 
his fingers and thumb of the right hand, and as recently as 
April 1999 was able to achieve 80 to 90 percent fist closure 
with the right hand.  In addition, numerous examination and 
testing reports have indicated that the veteran was not 
expending full effort during examination procedures or that 
the findings on examination were inconsistent with his 
complaints to the degree that several examiners have 
entertained the possibility of secondary gain.  In this 
regard, the Board notes that objective testing has repeatedly 
shown very little in the way of actual right hand pathology.  
For example, repeated MRIs, EMGs, and nerve conduction 
studies have all shown normal results.  Furthermore, while x-
rays and tomography have recently shown some indication of 
arthritis, this arthritis has repeatedly been characterized 
as "mild."  

Therefore, the Board finds that the severity of the veteran's 
right hand disorder does not meet the criteria for a 60 
percent rating under DC 5010-8516, and that a 40 percent 
rating sufficiently encompasses the level of disability 
warranted by the evidence.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other, related codes.  
However, there is no evidence that the veteran suffers from 
nonunion of the radius and ulnar, with false flail joint, as 
contemplated by DC 5210.  Furthermore, other potentially 
applicable forearm codes, such as DC 5211 (impairment of 
ulna), DC 5212 (impairment of radius) and DC 5213 (impairment 
of supination and pronation) do not allow for a rating in 
excess of 40 percent, regardless of severity.  Finally, while 
several of the codes which contemplate wrist and finger 
impairment allow for a rating in excess of 40 percent, all of 
them require evidence of unfavorable ankylosis of either the 
wrist or some combination of fingers.  Since there is no 
evidence of record indicating that the veteran suffers from 
ankylosis or joint fusion associated with the service-
connected disability, the application of these codes is 
inappropriate. 

The Board also recognizes that the veteran's right hand 
disorder has repeatedly been reported to be productive of 
pain.  However, this pain was explicitly taken into 
consideration by the RO in granting the veteran a 40 percent 
disability evaluation under DC 5010-8516.  In any case, 
additional compensation for functional loss due to pain must 
be supported by adequate pathology.  38 C.F.R. § 4.40.  In 
this case, the veteran's reports of constant, extreme, 
totally incapacitating right hand pain are inconsistent with 
the objective medical evidence, as has been noted by several 
examiners.  Indeed, the examiner who performed the September 
1996 peripheral nerves examination stated that "[a]fter a 
careful study and review of history, complaints, findings on 
exam and special studies, it is apparent that the veteran has 
complaints far beyond anything that can be justified.  His 
'pain' if any is greatly exaggerated."  Taking all the 
evidence into consideration, the veteran is not shown to have 
such additional functional impairment due to pain, supported 
by adequate pathology, as to warrant consideration of 
assignment of an increased evaluation under the criteria of 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

For the foregoing reasons, the Board finds that the record 
does not support a disability rating in excess of 40 percent 
for the veteran's incomplete paralysis of the right ulnar 
nerve, status post fracture and dislocation of the fifth 
metacarpal with post traumatic arthritis.  The Board's 
decision is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  The Board observes that 
the RO has considered the application of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1), but determined that the 
veteran's right hand disorder was neither unusual nor 
exceptional in nature, and had not been shown to markedly 
interfere with employment or require frequent inpatient care 
so as to render impractical the application of regular 
schedular standards.  In this regard, the Board notes the 
veteran has been able to maintain full-time employment at the 
post office, albeit with reassigned duties.  Therefore, the 
Board finds that a grant of an increased evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against an increased rating for the veteran's 
incomplete paralysis of the right ulnar nerve, status post 
fracture and dislocation of the fifth metacarpal with post 
traumatic arthritis.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.









ORDER

A rating in excess of 40 percent for the veteran's incomplete 
paralysis of the right ulnar nerve, status post fracture and 
dislocation of the fifth metacarpal with post traumatic 
arthritis is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

